Title: 19. A Bill for Establishing Cross Posts, 18 June 1779
From: Committee of the Virginia Assembly
To: 


For the more general diffusion of public intelligence among the citizens of this commonwealth and the maintenance of correspondence between friends and merchants, be it enacted by the General  Assembly, that across the post road, which is, or shall be hereafter established through this commonwealth, by Congress, according to the powers with which they are invested by the confederating states of America, there shall be established postriders on or near to the following lines, to wit:
One from the mouth of Potowmack up the same to the confluence of and the south branch thereof to its head, and thence to the Monongahalia and down the same to Fort Pitt.
One other from the mouth of Rappahannock up the same and the Hedgeman branch to the head thereof, and thence to Winchester.
One other from the mouth of York river up the same and up Pamunkey, the north Anna and Terry’s run, thence to and up the Rapidan and Conway to its head and thence northwestwardly to the North mountain.
One other from the mouth of James river up the same to the mouth of Appamatox, there to be branched into two, one of them to go up Appamatox to its head, the other up James river to the confluence of the Rivanna and Fluvanna, there again to be branched into two, one of them to proceed up the Rivanna to Charlottsville, thence to Staunton, the Warm Springs and Greenbrier; and the other up the Fluvanna to Carter’s creek and thence to the lead mines.
One other from South Quay to Nottoway river, there to be branched into two, one of them to go up Nottoway river to its head, the other to and up Roanoke river to the confluence of Staunton and Dan, there to be branched again into two, one of them to proceed up Staunton river to its head, and the other along Dan river and the county line to their last intersection and then to Holston river.
The general postmaster shall from time to time determine on the roads along which the said riders shall pass, having regard in such determination to those which are best, most direct, through the thickest settlements and coinciding most nearly with the lines before described.
The said riders shall perform the journey assigned them, from stage to stage, forwards and backwards, once in every week, and between such hours as shall be prescribed to them by the postmaster general, giving and taking way bills for the more certain proof thereof; and to enable them to do this, all ferry keepers shall give them passage at their ferries as soon as required, gratis, and in preference to all other passengers.
There shall moreover be established, for the same purposes, a  boat, to pass and repass weekly, between Cherrystone’s, on the Eastern shore, and the town of York.
The public printer for the time being, or if there be more than one, then such one of them as the Governor and Council shall appoint, shall be postmaster general, with power to appoint deputy postmasters, so many and at such stages as shall be requisite, which deputies shall employ riders with their horses, from stage to stage, and a boat and master in the case before directed, on such wages as shall be directed by their principal; and in all things appertaining to their office shall follow his instructions.
The masters and agents of the said office shall have the sole and exclusive right of taking and conveying all letters and packets passing through any part of this commonwealth, except such as shall be conveyed by the masters and agents of the continental post office along the post road established by Congress as before recited; such as shall be passing from any place to the next post road or stage; such as shall be sent by the carriers of goods along with and concerning the said goods; such as are sent by any private friend without fee in their way of journey or travel, or by any messenger express, employed for the particular occasion; and except also commissions, warrants, affidavits, process or proceedings or the returns thereof issuing from the Legislative, Executive, or Judiciary departments in this commonwealth.
The said masters and deputies may lawfully take for the post of any single letter twenty miles, six pence, and so in proportion for any greater distance, and for a double, treble or other letter; for the post of every printed news-paper, twenty miles, one penny, and so in proportion for any greater distance: And for the post of every packet of writs, deeds, or other things, twenty miles, one shilling and six pence for every ounce weight, and so in proportion for any greater distance. All fractions whereby such letters or packets, or the post thereof shall exceed any integral number of the said distances, weights, or sheets being to be counted as an additional integral number; and any distance less than twenty miles as an integer; which postage shall be paid at the stage where the letter, news-paper or packet is last delivered, unless any person shall chuse to pay the same earlier, and on failure of payment, at or before the last stage, such letter, paper or packet may be detained by the master or agent until payment. But acts and journals of Assembly sent into the counties by order of either House, and letters to and from the Governor or any of the public boards shall be carried by the riders ex officio and free of postage.

The said postmaster general in determining the postroads, settling the stages and hours, appointing, continuing, removing and instructing postmasters, shall be subject to the controul of the Governor with the advice of Council. He shall also annually, at such time as the Auditors shall direct, make up a full and fair account, on oath, of the expences of the institution, and also of the postages received, stating therein every article specially, and lay the same before the Auditors, and on their certificate shall pay to, or receive from the Treasurer, any balance appearing due thereon. It shall be also lawful for the Auditors, on the application of the postmaster general, to give their warrant on the Treasurer for the advance of such sums as they shall think reasonable and necessary for carrying on the execution of this act, charging the same to the post-master general and requiring account of the expenditure thereof at their next settlement. The deputy postmasters shall be obliged, in like manner, to render account, on oath, to their principal whenever called on by him, and to pay to him any balance remaining in their hands: And on failure either of the principal, or of any deputy postmaster to render account, or pay any balance in their hands as before required, it shall be lawful for a Court of Justice on motion, and ten days previous notice to give judgment for such balance, or if it be for failure to render account, then to give such judgment or judgments as have been usual in actions or writs of account and to issue execution accordingly.
